 

 Exhibit 10.1i

 



NINTH AMENDMENT AGREEMENT

 

This Ninth Amendment Agreement (“Ninth Amendment”) is made and entered into
effective as of the 16th day of May, 2011 (the “Effective Date”), by and between
AMERICAN SHARED RADIOSURGERY SERVICES, INC. (“ASRS”) AND GKV INVESTMENTS, INC.
(“GKV”).

 

WHEREAS, ASRS and GKV are parties to that certain Operating Agreement for GK
Financing, LLC dated as of October 17, 1995, as amended by eight amendments
thereto (as amended, the “Operating Agreement”):

 

WHEREAS, ARS and GKV desire to further amend the Operating Agreement as set
forth herein;

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, and for other valuable consideration, the adequacy and sufficiency of
which are hereby acknowledged, the parties agree as follows:

 

1.              Defined Terms. Unless otherwise defined herein, the capitalized
terms used herein shall have the same meanings as set forth in the Operating
Agreement.

 

2.              Amendment to Paragraph 3.9 of the Operating Agreement. Effective
as of the Effective Date of this Ninth Amendment, the parties agree that
Paragraph 3.9 of the Operating Agreement (captioned “Business Purpose of the
Company”) shall be amended as follows:


 


 

(a)              The first and second sentences of Paragraph 3.9 of the
Operating Agreement are hereby deleted and replaced with the following:

 

“The business of the Company shall be to act as a non-exclusive alternative
financing provider of Elekta AB, EII, EISA and their respective affiliates and
distributors (collectively, the “Elekta Parties”) to health care institutions
and other entities (collectively, “End Users”) in the Territory acquiring Gamma
Knife units and related stereotactic radiosurgery (SRS) and stereotactic
radiation therapy (SRT) equipment which from time to time is included in the
Elekta product portfolio (collectively, “Equipment”). As an alternative
financing provider, (i) the Company, either directly or indirectly through the
Company’s wholly or partially-owned subsidiary(ies), (A) may purchase the
Equipment from any of the Elekta Parties, and (B) may enter into leases, joint
ventures, partnerships and/or other agreements or arrangements with End Users
for the use of Equipment, pursuant to which the Company will be reimbursed,
directly or indirectly, based on the usage of the Equipment, revenues or profits
generated therefrom, or other alternative financing arrangement with the End
Users, and/or (ii) the Company may guarantee indebtedness of its wholly or
partially owned subsidiary(ies) that is incurred by such subsidiary(ies) to
purchase the Equipment from Elekta Parties.”



 

(b)              All references to “Gamma Knife” in clauses A through H,
inclusive, of Paragraph 3.9 of the Operating Agreement shall mean and be deemed
to refer to the Equipment.

 



 

 

 

(c)              Counterparts. This Ninth Amendment may be executed in one or
more counterparts (including by facsimile), all of which shall be considered one
and the same agreement and shall become effective on the Effective Date.

 

(d)              Full Force and Effect. Except as explicitly amended by this
Ninth Amendment, the provisions of the Operating Agreement shall remain
unchanged and in full force and effect.

 

IN WITNESS WHEREOF, the parties hereto have hereunto set their hands and seals
as of the date first above written.

 



GKV INVESTMENTS, INC. AMERICAN SHARED RADIOSURGERY SERVICES, INC.     By: /s/
Mark Symons By: /s/ Ernest A. Bates     Title: Senior Vice President Title:
President and CEO



 



 

 